ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                            People v. Burk, 2013 IL App (2d) 120063




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    DALE E. BURK, Defendant-Appellant.–THE PEOPLE OF THE STATE
                           OF ILLINOIS, Plaintiff-Appellee, v. DALE E. BURK, Defendant-
                           Appellant.



District & No.             Second District
                           Docket Nos. 2-12-0063, 2-12-0064 cons.


Filed                      August 30, 2013


Held                       The denial of defendant’s motions to suppress in two consolidated cases
(Note: This syllabus       was affirmed, since defendant voluntarily consented to a search of his
constitutes no part of     person following a consensual encounter with an officer at 1:30 a.m.
the opinion of the court   while he was walking on a street near an apartment complex, and in an
but has been prepared      unrelated case, a statement he made while seated in a squad car was
by the Reporter of         recorded by a device capable of recording audio and video mounted in the
Decisions for the          rear passenger area and later used to find heroin in the vehicle defendant
convenience of the         occupied when the car was stopped, and that statement was exempt from
reader.)
                           the Illinois Eavesdropping Act, since defendant was “in the presence” of
                           the officer who was in and out of the car several times and never more
                           than a few feet away when defendant made his statement.


Decision Under             Appeal from the Circuit Court of Du Page County, Nos. 10-CF-2683, 11-
Review                     CF-967; the Hon. John J. Kinsella, Judge, presiding.



Judgment                   Affirmed.
Counsel on                   Thomas A. Lilien and R. Christopher White, both of State Appellate
Appeal                       Defender’s Office, of Elgin, for appellant.

                             Robert B. Berlin, State’s Attorney, of Wheaton (Lisa Anne Hoffman and
                             Kristin M. Schwind, Assistant State’s Attorneys, of counsel), for the
                             People.


Panel                        JUSTICE McLAREN delivered the judgment of the court, with opinion.
                             Justices Schostok and Spence concurred in the judgment and opinion.




                                                 OPINION

¶1          Defendant, Dale E. Burk,1 brings these consolidated appeals from the denials of his
        motions to suppress evidence in two separate cases in the circuit court of Du Page County.
        We separately set forth the pertinent facts in each case as well as the analysis and disposition
        of the respective issues. Because the trial court did not err in denying the motion to suppress
        in either case, we affirm.

¶2                                         I. BACKGROUND
¶3                                          A. No. 2-12-0063
¶4          The following facts in this case are taken from the hearing on defendant’s motion to
        suppress evidence. The only witness to testify at the hearing was Officer Daniel McIntyre of
        the Woodridge police department.
¶5          On November 12, 2010, at about 1:30 a.m., Officer McIntyre was patrolling in his
        unmarked squad car on a street adjacent to an apartment complex. As he drove down the
        street, he observed two individuals walking along the street’s edge. As they walked, they
        went behind some “bushes and trees” located between the street and the apartment buildings.
        There was nothing about the street that forced them to walk behind the bushes and trees. The
        area in the vicinity of the bushes and trees was “real dark” because the nearby streetlights did
        not illuminate it. After 5 or 10 seconds, the two walked from behind the shrubbery, across
        the lane of traffic in which Officer McIntyre was driving, and onto the grassy median
        between the traffic lanes.


                1
                  Although defendant’s last name is spelled “Burke” in some of the documents in the trial
        court and this court, in his motion to consolidate his appeals he specifically stated that his last name
        is spelled “Burk” and that he wishes to have the consolidated appeals proceed under that latter
        spelling.

                                                      -2-
¶6          As they walked on the median, Officer McIntyre pulled up to them in his squad car and
       stopped in his lane of traffic. In doing so, he did not block their path of travel or activate the
       emergency lights on the squad car. He asked, “[H]ow you folks doing tonight?” He did not
       give them any commands such as ordering them to stop, nor did he raise his voice. Defendant
       responded, “[O]h I didn’t even know you were in a squad car; I didn’t even know who you
       were.”
¶7          Officer McIntyre then exited his squad car and asked defendant and his female
       companion what they were up to and why they had been by the bushes and trees. He did so,
       in part, because it was near the holiday season and there had been an increase in vehicular
       and residential burglaries during that time of year, including in dark areas. Also, he, along
       with other patrol officers, had been asked to “beef up [their] patrols in the apartment
       complex.” Thus, although there were no vehicles parked near the bushes and trees, Officer
       McIntyre approached defendant and his companion to “find out why they were in the
       apartment complex at 1:20 in the morning” and why they were “coming out from behind a
       bush and tree area which was adjacent to an apartment building where nobody ever walks.”
¶8          Officer McIntyre also asked the two for identification, which each produced. After asking
       defendant for identification, Officer McIntyre observed that defendant was “sweating
       profusely,” his hands were shaking, and he was “fidget[ing] a lot.”
¶9          Officer McIntyre then asked defendant if he had anything illegal on him, to which
       defendant answered “no” but told Officer McIntyre that he could search him. For safety
       reasons, Officer McIntyre opted to pat down defendant first as opposed to reaching into his
       clothing. In conducting the frisk, Officer McIntyre felt a bulge in defendant’s right front
       pocket. When he asked defendant what was in the pocket, defendant responded that it was
       a pipe and “synthetic cannabis or fake weed.”
¶ 10        Defendant gave Officer McIntyre permission to remove the items from his pocket. As
       Officer McIntyre reached into defendant’s pocket, defendant fainted and fell into the squad
       car. Officer McIntyre caught him, laid him on the ground, and asked him if he was okay.
       Defendant, who had come to, stated that he gets “real nervous” when the police stop him.
       After defendant stood up, Officer McIntyre continued the search of defendant’s person, but
       found nothing else.
¶ 11        Because defendant had fainted, Officer McIntyre called for an ambulance. After it
       arrived, and while defendant was being treated, Officer McIntyre observed on the ground,
       where defendant had been lying, a cigarette pack, a foil pipe, and a plastic container holding
       a material that appeared to be real cannabis. Officer McIntyre looked into the cigarette pack
       and discovered a yellow plastic bag. The bag contained a “powdery substance” that he
       suspected was cocaine. Defendant was arrested for possession of a controlled substance.
¶ 12        At the hearing on the motion to suppress evidence, the trial court ruled that the initial
       encounter, before defendant consented to the search of his person, was not a seizure. Because
       it found that there was no seizure and that the consent to search was otherwise voluntary, the
       trial court granted the State’s motion for a directed finding and denied the motion to suppress
       evidence.



                                                  -3-
¶ 13                                     B. No. 2-12-0064
¶ 14       The following facts in this case are taken from the hearing on defendant’s motion to
       suppress evidence. The sole witness at the suppression hearing was Trooper Jason Bradley
       of the Illinois State Police. On April 21, 2011, Trooper Bradley was assigned to a special
       enforcement detail on Interstate 80. He was advised via radio that a silver Oldsmobile Alero
       that had been involved in a recent drug deal in Chicago was headed in his direction. After
       observing the Alero, he determined that it was traveling 64 miles per hour in a 55-mile-per-
       hour zone.
¶ 15       Trooper Bradley, who was in uniform but in an unmarked squad car, activated his
       emergency lights and stopped the Alero. After the Alero pulled over and stopped, Trooper
       Bradley exited his squad car and approached the Alero. As he did so, he smelled burned
       cannabis coming from inside the Alero. He also observed three occupants in the vehicle,
       including defendant, who was in the front passenger seat.
¶ 16       Based on the smell of burned cannabis, Trooper Bradley requested a nearby K-9 unit to
       examine the Alero. After the dog alerted to the Alero, Trooper Bradley placed all three
       occupants in his squad car, with defendant and the other passenger in the backseat. Because
       the driver indicated to Trooper Bradley that he wanted to speak to him outside the vehicle,
       Trooper Bradley and the driver exited the squad car, leaving defendant and the other
       passenger alone in the backseat. While the Alero was still being searched, the driver told
       Trooper Bradley that there were two packets of heroin in the driver’s-side door and that they
       were his. Trooper Bradley arrested him for possession of a controlled substance. The search
       of the Alero was completed, and no other illegal substances were found.
¶ 17       According to Trooper Bradley, the squad car was equipped with two cameras capable of
       recording audio and video. One was positioned to record events and sounds occurring outside
       of the squad car. The other was located on the inside of the rear passenger area, on that part
       of the driver’s-side door where the clothes hanger would normally be. It was a “large object,”
       about the “size of a cell phone and about the thickness of three cell phones.” It also had a
       “black microphone bud” and a lens with “three LED looking lights” that were visible.
       Anyone sitting in the backseat of the squad car could see the camera “very clearly.” The
       camera looked the same whether it was operating or not. Trooper Bradley did not expressly
       advise defendant or the other passenger that they were being recorded via the camera. Both
       cameras were operational and recording both audio and video during the entire incident.
¶ 18       Trooper Bradley was in and out of the squad car several times while defendant was in the
       backseat, but he was never more than “10 or 15 feet” from the squad car.
¶ 19       The next day, when Trooper Bradley reviewed the video and audio recording from the
       inside camera, he heard defendant tell the other passenger that he had successfully hidden
       some drugs under the driver’s seat of the Alero, next to the center armrest. Based on this
       information, Trooper Bradley searched the Alero, which was at a tow lot, a second time.
       During that search, he found more heroin hidden in the location described by defendant in
       his recorded statement. Trooper Bradley admitted that, were it not for defendant’s statement,
       he “would not have known there [were] other drugs in the vehicle at that time.”
¶ 20       The trial court granted the State’s motion for a directed finding and denied defendant’s

                                                -4-
       motion to suppress evidence. In doing so, the trial court found that there was a “surreptitious
       recording of defendant.” However, it found that defendant was in the squad car at the time
       his statement was recorded and that the statement was recorded in the presence of Trooper
       Bradley, a uniformed peace officer. Thus, the trial court ruled that the exemption under
       section 14-3(h-5) of the Criminal Code of 1961, commonly known as the Illinois
       Eavesdropping Act (Act) (720 ILCS 5/14-3(h-5) (West 2010)) applied and that the evidence
       could not be suppressed under the Act.

¶ 21                                        II. ANALYSIS
¶ 22                                       A. No. 2-12-0063
¶ 23       In this appeal, defendant contends that the trial court erred in finding that no seizure
       occurred before he consented to the search of his person. He further posits that, because there
       was no reasonable suspicion to justify an investigative stop, the seizure violated the fourth
       amendment. Because we conclude that the police encounter prior to defendant’s consent was
       not a seizure, we affirm the denial of the motion to suppress evidence.
¶ 24       In reviewing a trial court’s ruling on a motion to suppress evidence, we apply the two-
       part standard of Ornelas v. United States, 517 U.S. 690, 699 (1996). People v. Luedemann,
       222 Ill. 2d 530, 542 (2006). A trial court’s findings of historical fact are reviewed for clear
       error, and a reviewing court must give due weight to any inferences drawn from those facts
       by the fact finder. Luedemann, 222 Ill. 2d at 542. “A reviewing court, however, remains free
       to undertake its own assessment of the facts in relation to the issues and may draw its own
       conclusions when deciding what relief should be granted.” Luedemann, 222 Ill. 2d at 542.
       Accordingly, we review de novo the trial court’s ultimate legal ruling as to whether the
       evidence should have been suppressed. Luedemann, 222 Ill. 2d at 542.
¶ 25       In Luedemann, our supreme court described three levels of police-citizen encounters.
       Luedemann, 222 Ill. 2d at 544. In doing so, it explained that not every encounter between the
       police and a citizen results in a seizure. Luedemann, 222 Ill. 2d at 544. Thus, the courts have
       divided police-citizen encounters into three tiers: (1) arrests, which must be supported by
       probable cause; (2) brief investigative detentions (Terry stops), which must be supported by
       a reasonable, articulable suspicion of criminal activity; and (3) encounters that involve no
       coercion or detention and thus do not implicate the fourth amendment (consensual
       encounters). Luedemann, 222 Ill. 2d at 544.
¶ 26       As to a consensual encounter, the law is clear that a police officer does not violate the
       fourth amendment by merely approaching a person in a public place and asking him
       questions if he is willing to listen. Luedemann, 222 Ill. 2d at 549. The police have the right
       to approach citizens and ask potentially incriminating questions. Luedemann, 222 Ill. 2d at
       549.
¶ 27       For fourth amendment purposes, a person is seized when an officer, by the use of
       physical force or show of authority, restricts that person’s liberty. Luedemann, 222 Ill. 2d at
       550. In this context, a seizure occurs only when a reasonable person would not feel free to
       leave. Luedemann, 222 Ill. 2d at 550. The analysis requires an objective assessment of the
       police conduct and does not depend upon the subjective perception of the defendant.

                                                 -5-
       Luedemann, 222 Ill. 2d at 551. A seizure does not occur simply because a police officer
       approaches a person and questions him if he is willing to listen, or because the officer asks
       for identification, so long as the officer does not convey a message that compliance is
       required. Luedemann, 222 Ill. 2d at 551.
¶ 28        Four factors can indicate that a police-citizen encounter is a seizure. Luedemann, 222 Ill.
       2d at 553 (citing United States v. Mendenhall, 446 U.S. 544, 554 (1980)). Those factors are:
       (1) the threatening presence of several officers; (2) the display of a weapon by an officer; (3)
       some physical touching of the citizen; and (4) the use of language or tone of voice indicating
       that compliance with the officer’s request might be compelled. Luedemann, 222 Ill. 2d at
       553.
¶ 29        In this case, the undisputed facts do not suggest remotely that a seizure occurred before
       defendant consented to the search of his person. Officer McIntyre pulled up to defendant in
       an unmarked squad car, without activating the emergency lights. In doing so, he did not
       position the squad car in a way that inhibited defendant’s ability to continue walking. Nor
       did Officer McIntyre order him to stop. Rather, he merely asked defendant and his
       companion how they were doing. After exiting the squad car, he “asked” them what they
       were up to and why they had been by the bushes and trees. Absent some indicia of coercion
       or show of authority, these questions did not convert an otherwise consensual police-citizen
       encounter into a seizure. Likewise, asking defendant for identification did not, without more,
       make the encounter a seizure. See Luedemann, 222 Ill. 2d at 551.
¶ 30        There was no evidence of any of Mendenhall’s factors indicating a seizure. There was
       only one officer, and there was no touching of defendant and no display of a weapon.
       Although Officer McIntyre asked defendant potentially incriminating questions and for
       identification, he denied using any commanding language or raising his voice in doing so.
¶ 31        When viewed in their totality, these facts demonstrate nothing more than a consensual
       police-citizen encounter in which a reasonable person in defendant’s shoes would have
       believed that he was free to discontinue the encounter and proceed on his way. Accordingly,
       there was no seizure before defendant consented to the search of his person. Because there
       was no seizure, we need not consider whether there was reasonable suspicion justifying an
       investigative detention. Therefore, we affirm the trial court’s denial of the motion to suppress
       evidence in this case.

¶ 32                                     B. No. 2-12-0064
¶ 33       In this appeal, defendant argues that the heroin found during the second search of the
       Alero should have been suppressed under section 14-5 of the Act (720 ILCS 5/14-5 (West
       2010)), because the exemption under section 14-3(h-5) of the Act did not apply. In that
       regard, he contends that his statement, which led to the second search, was not recorded in
       the presence of a uniformed peace officer, as required by section 14-3(h-5), because Trooper
       Bradley was not inside the squad car when his statement was recorded.
¶ 34       Section 14-5 provides that any evidence obtained in violation of the Act is not admissible
       in a criminal trial. 720 ILCS 5/14-5 (West 2010). Section 14-5 has been interpreted to be the
       legislature’s expansion of the exclusionary rule and express adoption of the fruit-of-the-

                                                 -6-
       poisonous-tree doctrine in the eavesdropping context. People v. Rodriguez, 313 Ill. App. 3d
       877, 886 (2000).
¶ 35       Section 14-3, however, identifies certain activities that “shall be exempt from the
       provisions of [the Act].” 720 ILCS 5/14-3 (West 2010). Section 14-3(h-5) states, in pertinent
       part, that “[r]ecordings of utterances made by a person while in the presence of a uniformed
       peace officer and while an occupant of a police vehicle” are exempt under the Act. 720 ILCS
       5/14-3(h-5) (West 2010).
¶ 36       Here, there is no question that defendant’s statement was recorded while he occupied a
       police vehicle and that Trooper Bradley was a uniformed peace officer. Nor is there any
       dispute that Trooper Bradley was not in the squad car when defendant’s statement was
       recorded. Thus, the sole issue presented on appeal is whether, for purposes of the exemption
       in section 14-3(h-5), defendant was nevertheless “in the presence of” Trooper Bradley when
       he made the statement.
¶ 37       Our research has not revealed any case addressing the precise issue presented in this case
       or interpreting what “in the presence” means generally for purposes of section 14-3(h-5).
       Thus, as a matter of first impression, we interpret the term “in the presence” and decide the
       related issue of whether that term requires a uniformed peace officer to be inside the squad
       car when a statement is recorded therein.
¶ 38       In interpreting a statute, our task is to ascertain and give effect to the legislative intent.
       People v. Kucharski, 2013 IL App (2d) 120270, ¶ 28. The best indicator of the legislature’s
       intent is the statute’s plain language. Kucharski, 2013 IL App (2d) 120270, ¶ 28. If a statute
       is capable of two interpretations, a court should give it the one that is reasonable and that will
       not produce absurd, unjust, unreasonable, or inconvenient results that the legislature could
       not have intended. Kucharski, 2013 IL App (2d) 120270, ¶ 28.
¶ 39       We begin our analysis, therefore, by looking at the plain language of the term “in the
       presence” in section 14-3(h-5). The word “presence” is defined as being in “the vicinity of
       or in the area immediately near [a person].” Webster’s Third New International Dictionary
       1793 (1993). The language of the Act itself does not suggest that the legislature intended to
       ascribe any meaning to the term “in the presence” other than the commonly understood one
       as reflected in the dictionary. Nor does the legislative history suggest an alternative meaning
       of the term. Absent some indication of a legislative intent to the contrary, we interpret the
       term “in the presence,” as used in section 14-3(h-5), to mean in the vicinity of or immediately
       near a uniformed officer.
¶ 40       Applying that interpretation to the facts of this case, we address the question of whether
       the term “in the presence” required Trooper Bradley to have been inside the squad car when
       defendant’s statement was recorded. There is nothing in the language of the Act to support
       such a limited application of section 14-3(h-5). Had the legislature intended such an
       application, it readily could have used some sort of limiting language as opposed to the
       broader, more generalized term it chose. We cannot read into the statute a limitation not
       expressed. Board of Education of Waukegan Community Unit School District No. 60 v.
       Orbach, 2013 IL App (2d) 120504, ¶ 17. Therefore, we hold that the term “in the presence,”
       as used in section 14-3(h-5), does not require the officer to be inside the squad car when the


                                                  -7-
       recording occurs. Because defendant does not otherwise argue that he was not in the presence
       of Trooper Bradley when his statement was recorded, we conclude that that requirement of
       section 14-3(h-5) was satisfied in this case.
¶ 41       Because defendant’s recorded statement was governed by section 14-3(h-5) and was,
       therefore, exempt from the provisions of the Act, the evidence obtained as a result of that
       statement was not rendered inadmissible under section 14-5. Accordingly, we affirm the trial
       court’s denial of defendant’s motion to suppress evidence in this case.

¶ 42                                  III. CONCLUSION
¶ 43       For the foregoing reasons, we affirm the denials of defendant’s motions to suppress
       evidence in both cases.

¶ 44      Affirmed.




                                               -8-